Citation Nr: 0629468	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to accelerated payment of basic educational 
assistance for education leading to employment in high 
technology industry under the Montgomery GI Bill (Chapter 
30).   



ATTORNEY FOR THE BOARD

J. Rose, Counsel 









INTRODUCTION

The veteran served on active duty from June 1987 to October 
1998...

This matter came to the Board of Veterans' Appeals (Board) 
from rating determinations of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  The 
veteran testified at hearing before the undersigned Veterans 
Law Judge in Cleveland in October 2003.  In April 2004, the 
Board issued a decision denying the issue of entitlement to 
reimbursement for licensing and certification of examination 
fees.  The issue set forth on the title page was deferred.  
That issue is now before the Board for adjudication.

During the appeal, the appellant requested another hearing 
before a Judge.  The veteran was scheduled for hearings in 
September 2004 and May 2006, but was unable to attend.  


FINDINGS OF FACT

1.  The veteran enrolled at Xavier University in an Executive 
Masters Degree Program in Business Administration.

2.  The degree sought by the veteran at Xavier University 
does not meet the requirements for accelerate payment for 
education leading to employment in high technology industry.   


CONCLUSION OF LAW

Accelerated payment eligibility pursuant to 38 U.S.C.A. § 
Chapter 30 for an Executive Masters Degree Program in 
Business Administration have not been met.  38 U.S.C.A. § 
3014A (West 2002 & Supp. 2005); 38 C.F.R. §§ 21.4200, 21.7151 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not appear to apply 
in cases regarding educational benefits governed by Chapter 
30.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
In any event, the facts in this case are not in dispute and 
it appears that all evidence necessary for the determination 
that needs to be made has been obtained.  The veteran 
submitted enrollment information and detailed information 
concerning the MBA program from Xavier University.  
Consequently, no further notification or assistance is 
necessary.  Additionally, in the instant case, it is not the 
factual evidence that is dispositive of this appeal, but 
rather the interpretation and application of the governing 
statute.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The veteran has basic eligibility for Chapter 30 educational 
assistance benefits. Currently, he seeks to establish 
entitlement to accelerated payment of basic educational 
assistance for education leading to employment in high 
technology industry.  The veteran enrolled in at Xavier 
University for an Executive Masters Degree in Business 
Administration.  The veteran asserts that he is obtaining 
this degree in order to obtain employment in a high 
technology industry.  

A servicemember is eligible for an accelerated payment only 
if the servicemember is enrolled in a course or program of 
education or training beginning on or after October 1, 2002 
and is enrolled in an approved program as defined in 
38 C.F.R. § 21.4200(aa).  38 U.S.C.A. § 3104A; 38 C.F.R. § 
21.7151(c)(ii)(iii) (2005).   Under 38 C.F.R. § 21.4200(aa), 
high technology industry: the term high technology industry 
includes the following industries:  

(1)	Biotechnology;
(2)	Life science technologies;
(3)	Opto-electronics; 
(4)	Computers and telecommunications;
(5)	Electronics;
(6)	Computer-integrated manufacturing;
(7)	Material design;
(8)	Aerospace;
(9)	Weapons;
(10)	 Nuclear technology; and
(11)	 Any other identified advanced technologies in 
the biennial Science and Engineering Indicators 
report published by the National Science 
Foundation.  

38 C.F.R. § 21.4200 (2005).

In the October 2003 rating decision and the January 2004 
statement of the case, the RO denied the veteran's claim on 
the basis that his enrollment in an Executive Masters Degree 
in Business Administration at Xavier University does not meet 
the definition of a high technology program under the law.  
Upon review, the Board agrees with the RO.  An Executive 
Masters Degree in Business Administration does not meet the 
definition of an approved program under 38 C.F.R. § 21.4200.  
38 C.F.R. § 21.4200(aa) specifically defines and identifies 
the approved programs for high technology industries.  The 
veteran's Executive MBA program is not included in the 
definition.  

In support of his claim, the Assistant Registrar at Xavier 
University stated in the veteran's VA Form 22-1999 dated in 
August 2002 that the program is a highly accelerated, high-
tech oriented program.  The veteran argued in an August 2002 
letter that the degree requires multiple high technology math 
based courses such as E-commerce, Statistics for Mangers, 
Management Information and Technology (MIT), Accounting 
Concepts and Analysis, Managerial Accounting, and Managerial 
Finance.  

The challenges and rigors of the MBA program and degree 
sought are certainly not in question in this case.  Further, 
the Board does not doubt that the veteran intends to use his 
degree to pursue post-graduate employment in a high 
technology industry.  However, a master in Business 
Administration is simply not included in the definition of 
high technology industry.  38 C.F.R. § 21.4200(aa).      

In written statements and testimony, the veteran asserted 
that he is enrolled in an Executive Masters program in 
Business Administration with a degree specialization in 
Computer Management Information Systems.  In the second 
letter, the veteran referred to the program as a Management 
information Systems (MIS) MBA program. 

The information provided by the appellant in December 2002 
also included information directly from Xavier University.  
Here, Xavier University specifically indicated that anyone 
with an MBA may return at a later date for a "concentration 
certificate program" in MIS or may take courses such as E-
Business or MIS as an elective while obtaining the MBA 
degree.  It does not appear that the MBA program itself 
specializes in MIS, but requires a separate post-MBA 
certificate in MIS.  The program that the veteran is enrolled 
in is the MBA program and not the certificate program in MIS.  

Here, the Board is not in the position to question the wisdom 
of policy decision makers in regards to entitlement of 
benefits.  The purpose of the Board in the appeals process is 
to apply the current regulations and laws to the facts of the 
case.  Here, the veteran is enrolled and seeking a highly 
challenging and advanced Executive Masters degree in Business 
Administration.  Nevertheless, the degree and program does 
not meet the definition of a high technology program in order 
to be eligible for benefits under 38 U.S.C.A. § 3014A; 
38 C.F.R. § 21.7151 at this time.  

While the Board sympathizes with the veteran's frustration, 
the Board does not have the authority to alter the laws and 
regulations pertaining to entitlement to the rights 
authorized by Congress.  

Based on the foregoing, the veteran is not entitled to 
accelerated payment of basic educational assistance for 
education leading to employment in high technology industry.  
As the pertinent facts in this case are not in dispute and 
the law is dispositive, the claim must therefore be denied 
because it is without legal merit.  See Sabonis, supra.


ORDER

Entitlement to accelerated payment of basic educational 
assistance for education leading to employment in high 
technology industry under the Montgomery GI Bill (Chapter 30) 
is denied.    



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


